[Cite as State v. Campbell, 2013-Ohio-3088.]



                                     IN THE COURT OF APPEALS

                           TWELFTH APPELLATE DISTRICT OF OHIO

                                           WARREN COUNTY




STATE OF OHIO,                                   :

        Plaintiff-Appellant,                     :      CASE NO. CA2012-08-070

                                                 :             OPINION
   - vs -                                                       7/15/2013
                                                 :

BRETT CAMPBELL,                                  :

        Defendant-Appellee.                      :



      CRIMINAL APPEAL FROM WARREN COUNTY COURT OF COMMON PLEAS
                           Case No. 12CR28043



David P. Fornshell, Warren County Prosecuting Attorney, Michael Greer, 500 Justice Drive,
Lebanon, Ohio 45036, for plaintiff-appellant

Patrick D. Walsh, P.O. Box 543, Springboro, Ohio 45066, for defendant-appellee



        RINGLAND, J.

        {¶ 1} Appellant, the state of Ohio, appeals the sentence of appellee, Brett Campbell,

from the Warren County Court of Common Pleas.

        {¶ 2} Campbell was indicted by a Warren County grand jury on felony drug charges

on February 13, 2012. Subsequently, Campbell pled guilty to trafficking in cocaine as a third-

degree felony. On July 11, 2012, the trial court held a sentencing hearing, wherein Campbell
                                                                                Warren CA2012-08-070

was sentenced to two years in prison. However, the trial court waived the mandatory fine,

finding that Campbell was indigent.1

        {¶ 3} The state appeals from that sentence, raising a single assignment of error for

our review:

        {¶ 4} THE WARREN COUNTY COURT OF COMMON PLEAS ABUSED ITS

DISCRETION WHEN IT WAIVED THE MANDATORY FINE BECAUSE IT DID NOT MAKE

THE NECESSARY FINDING REGARDING INDIGENCY AND BECAUSE ITS FINDING

REGARDING THE ABILITY TO PAY WAS NOT SUPPORTED BY THE EVIDENCE.

        {¶ 5} "A trial court has broad discretion when imposing a financial sanction upon an

offender and a reviewing court should not interfere with its decision unless the trial court

abused that discretion by failing to consider the statutory sentencing factors." State v.

Weyand, 7th Dist. No. 07-CO-40, 2008-Ohio-6360, ¶ 7, citing State v. Keylor, 7th Dist. No. 02

Mo. 12, 2003-Ohio-3491, ¶ 9. An abuse of discretion connotes more than an error of law or

judgment; rather, it implies that the court has acted either unreasonably, unconscionably, or

arbitrarily. State v. Kalish, 120 Ohio St.3d 23, 2008-Ohio-4912, ¶ 19.

        {¶ 6} R.C. 2925.11 directs a trial court to impose all mandatory fines specified for a

particular crime, unless the court determines that the defendant is indigent. R.C.

2929.18(B)(1) states:

        {¶ 7} "If an offender alleges in an affidavit filed with the court prior to sentencing that

the offender is indigent and unable to pay the mandatory fine and if the court determines the

offender is an indigent person and is unable to pay the mandatory fine described in this

division, the court shall not impose the mandatory fine upon the offender."


1. We note that it confusion in the present case results from the fact that the "Agreed Entry Judgment Entry of
Sentence," was not signed by all parties. Had all the parties signed the agreed entry, the present issue could
have been avoided.


                                                     -2-
                                                                      Warren CA2012-08-070

       {¶ 8} Before imposing a financial sanction under R.C. 2929.18, the court must

consider the offender's present and future ability to pay the amount of the sanction or fine.

See R.C. 2929.19(B)(6). As to the trial court's findings, "there are no express factors that

must be taken into consideration or findings regarding the offender's ability to pay that must

be made on the record." State v. Martin, 140 Ohio App.3d 326, 338, 2000-Ohio-1942 (4th

Dist.). Rather, the record must contain some evidence which establishes that the trial court

complied with its duty to make the statutory determination regarding the offender's ability to

pay. See, e.g., State v. Adkins, 144 Ohio App.3d 633, 644 (12th Dist.2001).

       {¶ 9} In the present case, the record contains evidence that would allow a court to

find that Campbell is indigent. First, after pleading guilty, Campbell filed an affidavit of

indigency for the purpose of waiving his fine which indicated that his current income and

liquid assets were $0. Second, the transcript of the sentencing hearing makes clear that the

trial court considered numerous relevant factors in making the decision as to whether

Campbell would have the ability to pay now or in the future, finding:

              On the issue of the fine, it's not just a question of whether or not
              Mr. Campbell - - it's not just a question of whether or not he's
              indigent now, it's a question of whether or not he's going to be
              able to work and earn money in the future. You've got diabetes,
              high blood pressure, nerve damage, a torn rotator cuff. Currently
              prescribed Metformin, Glipizide, Celexa, Presidone, Lisinopril,
              Clonidine, Hydroxyzine, and Ranitidine. You've got diabetes,
              depression, high blood pressure, anxiety, acid reflux.

              Based on his - - taking everything into consideration, the fact that
              he'll be getting out with a felony conviction, needing to focus on
              drug treatment and all these health issues, I'm going to waive the
              mandatory fine. Finding that he's not eligible to or able really to
              take part in the reasonable future.

       {¶ 10} Given Campbell's medical history, his current financial situation, his filing of an

affidavit of indigency and the trial court's consideration of his ability to find work after his

release from prison, we find that there was ample evidence upon which the trial court could


                                              -3-
                                                                   Warren CA2012-08-070

make a determination that Campbell was indigent. Accordingly, we cannot find that trial

court, under the wide latitude it is granted in determining a party's indigency, abused its

discretion in finding Campbell indigent and waiving the mandatory fine.

      {¶ 11} In light of the foregoing, having found that the trial court did not abuse its

discretion in finding that appellee was indigent and waiving the mandatory fine, the state's

sole assignment of error is overruled.

      {¶ 12} Judgment affirmed.


      HENDRICKSON, P.J., and PIPER, J., concur.




                                            -4-